Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
An information disclosure statement has not been received.  If the applicant is aware of any prior art or any other co-pending applications not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.  
Specification Objection
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: “Multiple Test Panel Assembly for Quality Control of Liquid Penetrant Inspection”. Correction is required. See MPEP § 608.01(b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 & 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sherwin PSM-5 Penetrant System Monitor Panel NDT Supply company March 4, 1998; “Sherwin”) in view of Dunwald (US 20120297857; ”Dunwald”).
 
Claim 21.  Sherwin discloses a test panel assembly  (Sherwin PSM-5 Panel Depicted)  configured to verify the operational integrity of a component to be used with multiple tests for a single component [Page 1:  properly. It brings attention to major shifts in the system's operating parameters. --penetrant, emulsifier, wash, dryer, and developer- are functioning properly. It brings attention to major shifts in the system's operating parameters. A sudden, undetected deterioration of one of the chemicals or a malfunction of one of the A sudden, undetected deterioration of one of the chemicals or a malfunction of one of the], the test panel assembly  (Sherwin PSM-5 Panel Depicted) comprising: a main body  (Sherwin PSM-5 Panel Depicted); a first test section (Sherwin PSM-5 Panel Depicted: left hand side) formed on the main body (Sherwin PSM-5 Panel Depicted), wherein the first test section is a dye penetrant inspection test section [Page 3: all the prescribed cracks are on the panel in predictable locations. An ultra sensitivity penetrant, e.g., Sherwin RC-77 Fluorescent Penetrant, should show all five cracks if all system components are functioning properly] comprising a plurality of sensitivity indicators [Page 1:  panel. Five crack centers are evenly spaced in the
chrome strip. The crack centers are raised circular patterns forming a star, or sunburst. The smallest crack may appear as a single or dual line instead of a star. The cracks appear in order of magnitude the largest]; and a second test section  (Sherwin PSM-5 Panel Depicted: right hand side) formed on the main body  (Sherwin PSM-5 Panel Depicted: left hand side), wherein the second test section (Sherwin PSM-5 Panel Depicted: left hand side), is a removability test section including a grit blasted roughened area configured for one of a penetrant removability test or an emulsifier removability test [Page 2 first para.: adjacent to the chrome plating is an oxide blasted grit area, considered to be “medium rough” and used to monitor washability and background fluorescence] & [Page 2 fourth para.:  WHAT THE PSM-5 PANEL SIGNALS The Sherwin PSM-5 panel helps alert technicians to major shifts, such as those listed below, which affect penetrant system performance. Penetrant composition - mainly contamination. Emulsifier composition -mainly contamination] wherein each sensitivity indicator of the first test section having a unique combination of diameter and depth and being associated with an indicator that indicates the specific nature of the particular sensitivity indicator [Page 1:  last para:  The cracks appear in order of magnitude; the largest being visible with low sensitivity materials and the smallest being difficult to detect with even the highest sensitivity materials. The largest crack center is about 1 /4 inch, the second largest 5/32 inch, the third 3/32 inch, the fourth 1 /16 inch, and the smallest about 1/32 inch in diameter]. 

Sherwin does not explicitly disclose:


test section comprising a plurality of sensitivity indicators arranged in multiple groups.


Dunwald teaches A fluid penetrant inspection test panel includes a substrate having a first surface and an opposing second surface, the first surface configured to receive a dye penetrant thereon, and a plurality of sensitivity indicators [Abstract].  Dunwald further teaches a test section (Fig. 1:  12 substrate) comprising a plurality of sensitivity indicators (Fig. 1: 18) arranged in multiple groups (Fig. 1: 40, 42, 44, 46, 48, 50 & 52) [0027:  Each group includes a plurality sensitivity indicators 18 having the same diameter and the same depth. In the exemplary embodiment, the test panel 10 includes a first group 40 …].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Dunwald’s grouping of similar diameters of sensitivity indicators because with Sherwin’s arrangement of sensitivity indicators because having multiple indicators of the same diameter increases the testing reliability utilizing multiple results to compare thereby reducing error if a singular indicator at a particular width does not fully respond to the immersive test [Dunwald 0007-0008]. 

 
Claim 22. Dependent on the test panel assembly of claim 21.  Sherwin further discloses the first test section is integrally formed and molded with the second test section [Description:  Sherwin Incorporated manufactures each PSM-5 panel to P & WA standards from stainless steel. The panels are 0.090 inches thick and measures 4 x 6 inches].  

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Sherwin in view of Dunwald and in further view of Martin (US 20020059711; “Martin”).   

Claim 23. Dependent on the assembly of claim 21. Sherwin further discloses the main body comprises a hole formed (Sherwin PSM-5 Panel Depicted: with a hole at the top indicated).
Sherwin does not explicitly disclose: 
the main body comprises a hole formed wherein the hole is configured to allow the test panel assembly to hang from a structure.

Martin further discloses main body (30) comprises a hole (38 & 39) formed therethrough, wherein the hole (38 & 39) is configured to allow the test panel assembly to hang from a structure [0038 support of the plates]. 

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Martin’s hole to hang from a structure because the hole improves the capability remain fixed while testing which reduces inconsistencies across multiple test runs [Martin 0005].


Prior Art Considered but not Utilized
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is provided in the following table:
Prior Art Document Identifier
Inventor
Comment
US 4534211 A
Molina; Orlando G.
Liquid penetrant Test plate with no grit area or through hole.
US 4610157 A
Vicki; Frank J. et al.
Liquid penetrant Test plate with no grit area or through hole.
US 3946597 A
Tahbaz; John A.
Single test panel for liquid penetrant


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S. Young whose telephone number is (303) 297-4785.  The examiner can normally be reached on Mon-Fri 7:30- 6:00 MST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at hhttp://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA S YOUNG/Examiner, Art Unit 2856                                                                                                                                                                                                        

/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856